Per Curiam.
“Equity is ancillary, not antagonistic to the law; hence equity follows the law where the rule of law is applicable, and the analogy of the law where no rule is directly applicable.” Code (1910), § 4520. Any creditor has a legal right to sue a debtor when his demand is due, and the statute also gives the creditor the right to proceed by garnishment. Code (1910), § 5265. Under the foregoing principles, the allegations of the petition did not show that any of the defendants, in the prosecution of their rights, were doing or attempting to do any legal wrong against the petitioner. Accordingly, under the principles above stated, the petition failed to allege á cause of action, and was subject to general demurrer.

Judgment affirmed.


All the Justices concur, except Russell, Q. J., and Hill, J., who dissent.